Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Note
Claims 9 and 14-17 should be designated “Withdrawn”, given the Requirement for Restriction/Election mailed 30 Apr. 2021, applicant’s Response to Election / Restriction mailed 28 Jul. 2021 electing Group A, claims 1-8 and 10-13 with traverse, and the finding that the restriction was proper under 35 U.S.C. 371 in the Non-Final Rejection mailed 11 Aug. 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2016/052603 A1, published 07 Apr. 2016, hereinafter Yoshida) in view of Yamaguchi et al. (US Patent Application 2013/0197154 A1, published 01 Aug. 2013, hereinafter Yamaguchi).
Note: Citations to text in Yoshida are based on the supplied English translation of the Description section of the WO 2016/052603 A1 patent document.

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is noted that one of the protective films corresponds to the claimed polyvinyl acetal film.  The protective layer has a thickness of 100 to 500 [Symbol font/0x6D]m (page 9, lines 332-341).  
Yoshida does not disclose the solution viscosity of his polyvinyl acetal resin.
Yamaguchi teaches a polyvinyl acetal resin with a solution viscosity of 110-1600 mPa-s at a concentration of 10 wt.% in a mixed solvent of 1:1 ethanol:toluene measured with a Brookfield viscometer at spindle speeds between 10 and 120 rpm (paragraph 0138 and Table 2).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 
It would have been obvious to one of ordinary skill in the art to use the polyvinyl acetal as taught by Yamaguchi in the intermediate film for laminated glass taught by Yoshida.  Yamaguchi teaches that his modified polyvinyl acetal has high elasticity and high mechanical strength (Abstract).
Regarding claim 2, Yoshida in view of Yamaguchi teaches the elements of claim 1, and Yoshida teaches the ten-point average roughness Rz of the surface of the interlayer film is 10 to 60 [Symbol font/0x6D]m (page 12, lines 491-499). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2016/052603 A1, published 07 Apr. 2016, hereinafter Yoshida) in view of Yamaguchi et al. (US Patent Application 2013/0197154 A1, published 01 Aug. 2013, hereinafter Yamaguchi) and further in view of Iwamoto and Kani (US Patent Application 2012/0244329 A1, published 27 Sep. 2012, hereinafter Iwamoto).
Regarding claim 6, Yoshida in view of Yamaguchi teaches the elements of claim 1.
Yoshida in view of Yamaguchi does not disclose the polydispersity (Mw/Mn) of his polyacetal resin. 

It would have been obvious to one of ordinary skill in the art to use a polyvinyl acetal with a polydispersity as taught by Iwamoto in the interlayer film of Yoshida in view of Yamaguchi.  Iwamoto teaches that a polydispersity (Mw/Mn) of 2.5 to 3.2 effectively suppresses bubble formation and bubble growth in the laminated glass (paragraph 0078).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2016/052603 A1, published 07 Apr. 2016, hereinafter Yoshida) in view of Yamaguchi et al. (US Patent Application 2013/0197154 A1, published 01 Aug. 2013, hereinafter Yamaguchi) and further in view of Ueda et al. (US Patent 5,340,654, published 23 Aug. 1994, hereinafter Ueda) and evidence provided by Whisnant (“Polymer Chemistry: Molecular Weight Averages,” Enginering, LibraTexts, published 6 Jul. 2021, hereinafter Whisnant).
Regarding claims 6-7, Yoshida in view of Yamaguchi teaches the elements of claim 1.
Yoshida in view of Yamaguchi does not disclose the polydispersity of his polyvinyl acetal resin nor his resin being a mixture of at least two polyvinyl acetal resins having different viscosity average polymerization degrees. 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art to use a mixture of polyvinyl acetals with different molecular weights to obtain a polyvinyl acetal resin with a broad polydispersity as taught by Ueda in the interlayer film of Yoshida in view of Yamaguchi.  Ueda teaches that a polydispersity (Mw/Mn) of 3.5 to 20 results in a glass interlayer with superior sound insulation (col. 7, lines 48-52).
It is noted as evidenced by Whisnant, the degree of polymerization is the molecular weight of the polymer divided by the molecular weight of the monomer unit.  Therefore, different molecular weights necessarily results in different polymerizations degrees.  Further, while Ueda discloses weight average molecular weight and number average molecular weight, there is no explicit disclosure of viscosity average molecular weight.  However, as evidenced by Whisnant, viscosity average molecular weight is another way to measure molecular weight wherein viscosity average molecular weight usually lies between weight average and number average molecular weights.  Therefore, the disclosure in Ueda of blending polyvinyl acetals with .

Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2016/052603 A1, published 07 Apr. 2016, hereinafter Yoshida) in view of Yamaguchi et al. (US Patent Application 2013/0197154 A1, published 01 Aug. 2013, hereinafter Yamaguchi) and further in view of Garbar et al. (US Patent Application 2010/0200407 A1, published 12 Aug. 2010, hereinafter Garbar).
Regarding claims 8, 10, and 13, Yoshida in view of Yamaguchi teaches the elements of claim 1.
Yoshida in view of Yamaguchi does not disclose a functional layer on at least one side of the polyvinyl acetal film.
Garbar teaches producing transparent conductive coated devices by forming a conductive pattern (functional layer) with enhanced electrical properties (Abstract).  Garbar teaches the conductivity of his coating is due to the presence of nano-sized silver particles (paragraph 0017) and the surface to be coated is a polymeric film (paragraph 0027). 
It would have been obvious to one of ordinary skill in the art to apply the conductive coating as taught by Garbar onto the interlayer of Yoshida in view of Yamaguchi.  Garbar teaches that his conductive lattice pattern results in a film with very low electrical resistance and good optical properties (paragraph 0035), which provides electromagnetic shielding while remaining transparent (Abstract and paragraph 0009).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2016/052603 A1, published 07 Apr. 2016, hereinafter Yoshida) in view of Yamaguchi et al. (US Patent Application 2013/0197154 A1, published 01 Aug. 2013, hereinafter Yamaguchi) and further in view of Garbar et al. (US Patent Application 2010/0200407 A1, published 12 Aug. 2010, hereinafter Garbar) and further in view of Kurishima et al. (US Patent Application 2013/0063393 A1, published 14 Mar. 2013, hereinafter Kurishima).
Regarding claims 11-12, Yoshida in view of Yamaguchi and further in view of Garbar teaches the elements of claim 10.
Yoshida in view of Yamaguchi and further in view of Garbar does not disclose the line width of the linear conductive materials in the conductive pattern (conductive layer).
Kurishima teaches a functional layer in a laminated sheet that provides electromagnetic wave shielding function (Abstract).  Kurishima teaches that his functional layer is formed by providing an electrical conductive material in a lattice (linear conductive material) formed using the technique described in JP-T-2008-546165 (paragraph 0069).  Japanese patent document JP-T-2008-546165 is part of the patent family of Garbar (US Patent Application 2010/0200407 A1).  Kurishima teaches his conductive layer has a lattice pattern having a line width of 100 [Symbol font/0x6D]m or less (paragraph 0066).  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Response to Arguments
Applicant's arguments filed 13 Dec. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 4, and 5.
Applicant argues that one of ordinary skill in the art would not consider Yamaguchi to address Yoshida’s deficiency in arriving at the present invention that solves the deformation/destruction/misalignment problem.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
As presented above, Yamaguchi teaches that his modified polyvinyl acetal has high elasticity and high mechanical strength (Abstract); therefore, it would have been obvious to one 
Applicant argues that Yamaguchi’s message is that its viscosity range is inadequate to achieve the mechanical integrity desired to address the deformation/destruction/misalignment problem.
However, Yamaguchi does not discuss the deformation/destruction/misalignment problem.  Yamaguchi teaches that his modified polyvinyl acetal has high elasticity and high mechanical strength (Abstract) and therefore, there is proper motivation to combine with Yoshida.
Applicant argues that Iwamoto teaches a composition with an amount of plasticizer that is outside of the claimed amount of plasticizer.
However, note that while Iwamoto does not disclose all the features of the present claimed invention, Iwamoto is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the molecular weight distribution of a polyvinyl acetal in an interlayer composition, and in combination with the primary reference, discloses the presently claimed invention.
As presented above, Iwamoto teaches that a polydispersity (Mw/Mn) of 2.5 to 3.2 effectively suppresses bubble formation and bubble growth in the laminated glass (paragraph 0078).
Applicant argues that Ueda teaches a polydispersity (Mw/Mn) of between 1.01 and 1.5 in col. 7, lines 40-44.
However, Ueda teaches several embodiments of his interlayer film.  As cited by the applicant, one embodiment of his interlayer film has a polydispersity (Mw/Mn) of 1.02 to 1.50, and another embodiment of his interlayer film has a polydispersity of 3.5-20, as cited above.  Applicant has not presented data showing the criticality of the claimed polydispersity values for the polyvinyl acetal resins.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787